  Case 1:18-cv-01963-UNA Document 5 Filed 12/13/18 Page 1 of 2 PageID #: 327




                             IN THE UNITED STATES DISTRICT COURT
                                FQR THE DISTRICT pF AELAWARE

SAINT-GQBAIN PERFORMANCE
PLASTICS EUROPE,

                 Plaintiff,

         v.                                        Civil Action No.: 18-cv-1963-UNA
$OLIVARIAN REPUBLIC OF
VENEZUELA;PETROLEOSDE
VENEZUELA,S.A.



                 Defendants.



                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

              Pursuant to Local Rule 83.5 and the attached certification, counsel moves the
admission pro hac vice of Alexander A. Yanos of Alston &Bird LLP,to represent Saint-Gobain
Performance Plastics Europe in the above-captioned action.

Dated: December 13, 2018              /s/Laura Davis Jones
                                      Laura Davis Jones(Bar No. 2436)
                                      Pachulski Stang Ziehl &Jones LLP
                                      919 N. Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: (302)652-4100
                                      Facsimile: (302).652-4400
                                      Email: ljones@pszjlaw.com

                                     ORDER GRANTING MOTION

                 IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is
granted.

Dated:                             , 2018


                                            UNITED STATES DISTRICT COURT JUDGE




DOGS DE:222247.1 76899/001
  Case 1:18-cv-01963-UNA Document 5 Filed 12/13/18 Page 2 of 2 PageID #: 328




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

               Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member ofthe Bar of the State of New
York, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction ofthis Court for
any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court's Local Rules. In accordance with Revised Standing
Order for District Court Fund effective 9/1/16, I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: December 13, 2018
                                             /s/Alexander A. Yanos
                                             Alexander A. Yanos
                                             ALSTON &BIRD LLP
                                             90 Park Avenue
                                             New York, NY 10016
                                             Tel: 202-210-9400
                                             Fax: 212-210-9444
                                             Email: alex.yanos@alston.com




                                                 2
DOGS DE:222247.1 76899/001
